

AGREEMENT AND PLAN OF MERGER



THIS AGREEMENT AND PLAN OF MERGER is made as of the  29th day of February, 2012


AMONG:
 
VAULT AMERICA, INC., a corporation formed pursuant to the laws of the State of
Nevada and having an office for business located at PO Box 15040, Aspenwoods,
Calgary, Alberta T3H0N8
 
(“Vault”)

  AND:


GREEN PD ACQUISITIONS, INC., a corporation formed pursuant to the laws of the
State of Nevada and a wholly owned subsidiary of Vault


(the "Acquirer")


AND:


THE GREEN POLKADOT BOX, INC., a corporation formed pursuant to the laws of the
State of Utah and having an office for business located at 629 East Quality
drive, Ste. 103, American Fork, Utah 84003


("GPDB")


 
WHEREAS:



A.              GPDB is a Utah corporation and an online membership club that
operates a website selling natural and organic foods;


B.              The GPDB Shareholders own an aggregate of Twenty Six Million
Seven Hundred Thirty Five Thousand Nine Hundred Twenty Five (26,735,925) GPDB
Shares, being 100% of the presently issued and outstanding GPDB Shares;


C.              Vault is a reporting company whose common stock is quoted on the
OTC Bulletin Board and which has been engaged in a search for potential merger
candidates; and


D.              The respective Boards of Directors of Vault, GPDB and the
Acquirer deem it advisable and in the best interests of Vault, GPDB and the
Acquirer that the Acquirer merge with and into GPDB (the "Merger") pursuant to
this Agreement and the Certificate of Merger, and the applicable provisions of
the laws of the State of Utah.


NOW THEREFORE, WITNESSETH THAT in consideration of the premises and the mutual
covenants, agreements, representations and warranties contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
ARTICLE 1
DEFINITIONS AND INTERPRETATION


Definitions


1.1  
In this Agreement the following terms will have the following meanings:



(a)  
“Acquisition Shares” means the 9,919,028 Vault Common Shares, which shares are
to be issued and delivered to the GPDB Shareholders at Closing pursuant to the
terms of the Merger in accordance with Schedule A, annexed hereto;

 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
“Acquisition Options” means the 4,304,572 options to purchase Vault Common
Shares, which options are to be delivered to the GPDB Optionholders at Closing
pursuant to the terms of the Merger in accordance with Schedule B, annexed
hereto, each Acquisition Option having the same terms and proportionately
reduced exercise prices as each GPDB Optionholder’s GPDB Option;



(c)  
“Acquisition Warrants” means the 142,560 warrants to purchase Vault Common
Shares, which warrants are to be delivered to the GPDB Warrantholders at Closing
pursuant to the terms of the Merger in accordance with Schedule C, annexed
hereto;



(d)  
“Agreement” means this agreement and plan of merger among Vault, the Acquirer,
and GPDB;



(e)  
“Cancellation Shares” means 1,044,133  shares of common stock of Vault, 460
shares of Series A Preferred Stock of Vault, and 1,000 shares of Series B
Preferred Stock of Vault, sold to GPDB pursuant to the Common Stock Purchase
Agreement;



(f)  
 “Closing” means the completion, on the Closing Date, of the transactions
contemplated hereby in accordance with Article 9 hereof;



(g)  
“Closing Date” means the day on which all conditions precedent to the completion
of the transaction as contemplated hereby have been satisfied or waived;



(h)  
“Commission” means the Securities and Exchange Commission;



(i)  
“Common Stock Purchase Agreement” means that certain Common Stock Purchase
Agreement dated February 2, 2012, whereby certain shareholders of Vault sold to
GPDB the Cancellation Shares;



(j)  
“Effective Time” means the date of the filing of appropriate Certificates of
Merger in the form required by the State of Nevada and the State of Utah
provided that the Merger shall become effective as provided in the NRS and URBC;



(k)  
“Exchange Act” means the Securities Exchange Act of 1934, as amended;



(l)  
“GPDB Accounts Receivable” means all accounts receivable and other amounts owing
to GPDB;



(m)  
“GPDB Assets” means all the property and assets of the GPDB Business of every
kind and description wherever situated including, without limitation, GPDB
Inventory, GPDB Material Contracts, GPDB Accounts Receivable, GPDB Cash, GPDB
Intangible Assets and GPDB Goodwill, and all credit cards, charge cards and
banking cards issued to GPDB;



(n)  
“GPDB Business” means all aspects of the business conducted by GPDB;



(o)  
“GPDB Cash” means all cash on hand or on deposit to the credit of GPDB on the
Closing Date, subject to reduction pursuant to Section 7.1(f) below;



(p)  
“GPDB Financial Statements” means collectively, the audited financial statements
of GPDB for the fiscal years ending December 31, 2011 and December 31, 2010,
which shall be delivered at Closing, all of which will be prepared in accordance
with United States generally accepted accounting principles and the requirements
of Regulation S-X as promulgated by the Commission;

 
 
2

--------------------------------------------------------------------------------

 
 
(q)  
“GPDB Goodwill” means the goodwill of the GPDB Business together with the
exclusive right of GPDB to represent itself as carrying on the GPDB Business in
succession of GPDB subject to the terms hereof, and the right to use any words
indicating that the GPDB Business is so carried on including the right to use
the name "The Green PolkaDot Box, Inc.” or any variation thereof as part of the
name of or in connection with the GPDB Business or any part thereof carried on
or to be carried on by GPDB, the right to all corporate, operating and trade
names associated with the GPDB Business, or any variations of such names as part
of or in connection with the GPDB Business, all telephone listings and telephone
advertising contracts, all lists of customers, books and records and other
information relating to the GPDB Business, all necessary licenses and
authorizations and any other rights used in connection with the GPDB Business;



(r)  
“GPDB Intangible Assets” means all of the intangible assets of GPDB, including,
without limitation, GPDB Goodwill, all trademarks, logos, copyrights, designs,
and other intellectual and industrial property of GPDB;



(s)  
“GPDB Inventory” means all inventory and supplies of the GPDB Business as of
December 31, 2011 as increased or decreased in the ordinary course of business;



(t)  
“GPDB Optionholder” means the holder of options to purchase GPDB Shares as set
forth in Schedule B;



(u)  
“GPDB Options” means all outstanding options to purchase GPDB Shares as set
forth in Schedule B;



(v)  
“GPDB Material Contracts” means the burden and benefit of and the right, title
and interest of GPDB in, to and under all trade and non-trade contracts,
engagements or commitments, whether written or oral, to which GPDB is entitled
in connection with the GPDB Business under which GPDB is obligated to pay or
entitled to receive the sum of Ten Thousand Dollars ($10,000) or more annually
including, without limitation, any pension plans, profit sharing plans, bonus
plans, loan agreements, security agreements, indemnities and guarantees, any
agreements with employees, lessees, licensees, managers, accountants, suppliers,
agents, distributors, officers, directors, attorneys or others which cannot be
terminated without liability on not more than one month's notice; and



(w)  
“GPDB Shares” means all of the issued and outstanding shares of GPDB's equity
stock;



(x)  
“GPDB Shareholders” means all of the holders of the issued and outstanding GPDB
Shares;



(y)  
“GPDB Warrantholder” means the holder of warrants to purchase GPDB Shares as set
forth in Schedule C;



(z)  
“GPDB Warrants” means all outstanding warrants to purchase GPDB Shares as set
forth in Schedule C;



(aa)  
“Merger” means the merger, at the Effective Time, of GPDB and the Acquirer
pursuant to this Agreement;



(bb)  
“NRS” means the Nevada Revised Statutes;



(cc)  
 “Place of Closing” means the offices of Sichenzia Ross Friedman Ference LLP, or
such other place as Vault and GPDB may mutually agree upon;



(dd)  
“PPM” means the private placement memorandum of GPDB and Vault (including all
exhibits and supplements thereto), dated February 13, 2012;



(ee)  
“Securities Act” means the Securities Act of 1933, as amended;

 
 
3

--------------------------------------------------------------------------------

 
 
(ff)  
“SEC Reports” means all forms, reports and documents filed  by Vault with the
Commission under the Exchange Act on and after January 1, 2009 through the date
hereof;



(gg)  
“Subscription Agreements” means the series of subscription agreements between
Vault and a group of investors, pursuant to the PPM, pursuant to which the
investors will subscribe for shares of Vault’s common stock;



(hh)  
“Surviving Company” means GPDB following the merger with the Acquirer;



(ii)  
“Vault Business” means all aspects of any business conducted by Vault and its
subsidiaries, including Subsidary (as defined herein);



(jj)  
“Vault Common Shares” means the shares of common stock in the capital of Vault,



(kk)  
“Vault Financial Statements” means, collectively, the audited financial
statements of Vault for the two fiscal years ended October 31, 2011 and 2010,
and the unaudited financial statements of Vault for the period ending January
31, 2012;



(ll)  
“URBC” means the Utah Business Corporation Act;

 
Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.


Captions and Section Numbers


1.2              The headings and section references in this Agreement are for
convenience of reference only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.


Section References and Schedules


1.3              Any reference to a particular “Article”, “section”,
“paragraph”, “clause” or other subdivision is to the particular Article,
section, clause or other subdivision of this Agreement and any reference to a
Schedule by letter will mean the appropriate Schedule attached to this Agreement
and by such reference the appropriate Schedule is incorporated into and made
part of this Agreement.


Severability of Clauses


1.4              If any part of this Agreement is declared or held to be invalid
for any reason, such invalidity will not affect the validity of the remainder
which will continue in full force and effect and be construed as if this
Agreement had been executed without the invalid portion, and it is hereby
declared the intention of the parties that this Agreement would have been
executed without reference to any portion which may, for any reason, be
hereafter declared or held to be invalid.


ARTICLE 2
THE MERGER


The Merger


2.1              At Closing, the Acquirer shall be merged with and into GPDB
pursuant to this Agreement and the separate corporate existence of the Acquirer
shall cease and GPDB, as it exists from and after the Closing, shall be the
Surviving Company.
 
 
4

--------------------------------------------------------------------------------

 


Effect of the Merger


2.2              The Merger shall have the effect provided therefore by the NRS
and URBC. Without limiting the generality of the foregoing, and subject thereto,
at Closing (i) all the rights, privileges, immunities, powers and franchises, of
a public as well as of a private nature, and all property, real, personal and
mixed, and all debts due on whatever account, including without limitation
subscriptions to shares, and all other choices in action, and all and every
other interest of or belonging to or due to GPDB or the Acquirer, as a group,
subject to the terms hereof, shall be taken and deemed to be transferred to, and
vested in, the Surviving Company without further act or deed; and all property,
rights and privileges, immunities, powers and franchises and all and every other
interest shall be thereafter as effectually the property of the Surviving
Company, as they were of GPDB and the Acquirer, as a group, and (ii) all debts,
liabilities, duties and obligations of GPDB and the Acquirer, as a group,
subject to the terms hereof, shall become the debts, liabilities and duties of
the Surviving Company and the Surviving Company shall thenceforth be responsible
and liable for all debts, liabilities, duties and obligations of GPDB and the
Acquirer, as a group, and neither the rights of creditors nor any liens upon the
property of GPDB or the Acquirer, as a group, shall be impaired by the Merger,
and may be enforced against the Surviving Company.


Articles of Incorporation; Bylaws; Directors and Officers


2.3              The Articles of Incorporation of the Surviving Company from and
after the Closing shall be the Articles of Incorporation of GPDB as in effect
immediately prior to the Closing until thereafter amended in accordance with the
provisions therein and as provided by the applicable provisions of the
URBC.  The Bylaws of the Surviving Company from and after the Closing shall be
the Bylaws of GPDB as in effect immediately prior to the Closing, continuing
until thereafter amended in accordance with their terms, the Articles of
Incorporation of the Surviving Company and as provided by the URBC.  The
directors and officers of the Surviving Company from and after the Closing shall
be the directors and officers of GPDB immediately prior to the Closing.


Conversion of Securities


2.4              At the Effective Time, by virtue of the Merger and without any
action on the part of the Acquirer or GPDB, the shares of capital stock of each
of GPDB and the Acquirer shall be converted as follows:


(a)  
Capital Stock of the Acquirer. Each issued and outstanding share of the
Acquirer's capital stock shall continue to be issued and outstanding and shall
be converted into one share of validly issued, fully paid, and non-assessable
common stock of the Surviving Company. Each stock certificate of the Acquirer
evidencing ownership of any such shares shall continue to evidence ownership of
such shares of capital stock of the Surviving Company.



(b)  
Conversion of GPDB Shares. Each GPDB Share that is issued and outstanding at the
Effective Time, set forth on Schedule A, shall automatically be cancelled and
extinguished and converted, without any action on the part of the holder
thereof, into the right to receive 0.371 Acquisition Share for each GPDB Share.
All such GPDB Shares, when so converted, shall no longer be outstanding and
shall automatically be cancelled and retired and shall cease to exist, and each
holder of a certificate representing any such shares shall cease to have any
rights with respect thereto, except the right to receive the Acquisition Shares
paid in consideration therefor upon the surrender of such certificate in
accordance with this Agreement.



(c)  
Conversion of GPDB Options and GPDB Warrants. Each GPDB Option or GPDB Warrant
that is outstanding, whether vested or unvested, at the Effective Time, set
forth on Schedule B and Schedule C, shall automatically be cancelled and
extinguished and converted, without any action on the part of the holder
thereof, into the right to receive 0.371 Acquisition Option or Acquisition
Warrant for each GPDB Option or GPDB Warrant. All such GPDB Options and GPDB
Warrants, when so converted, shall no longer be outstanding and shall
automatically be cancelled and retired and shall cease to exist, and each holder
of a certificate representing any such shares shall cease to have any rights
with respect thereto, except the right to receive the Acquisition Options or
Acquisition Warrants paid in consideration therefor upon the surrender of such
instrument evidencing the GPDB Options or GPDB Warrants in accordance with this
Agreement.



 
5

--------------------------------------------------------------------------------

 


Dissenting Shareholders


2.5
(a)  
Notwithstanding any provision of this Agreement to the contrary, each share of
GPDB common stock that is issued and outstanding immediately prior to the
Closing and that is held by a shareholder of GPDB who has not voted in favor of
this Agreement or consented thereto in writing and who shall have otherwise
perfected such holder’s dissenters’ rights in accordance with and as
contemplated by Section 1302 of the URBC (each such shareholder, a “Dissenting
Stockholder”, and each share of GPDB common stock held by such shareholder, a
“Dissenting Share”) shall not be canceled, extinguished and converted, but shall
be entitled to receive from the Surviving Company the value of the shares of
GPDB common stock held by such Dissenting Stockholder as determined pursuant to
Section 1302 of the URBC; provided, however, that if such Dissenting Stockholder
fails to perfect, or effectively withdraws or loses such holder’s right to
appraisal of and payment for such holder’s shares under Section 1302 of the
URBC, each share of GPDB common stock of such Dissenting Stockholder shall
thereupon be deemed to have been converted into and to have become exchangeable
for, as of the Closing, the right to receive shares of Vault common stock, and
such share of GPDB common stock shall no longer be a Dissenting Share.  In such
event, GPDB shall deliver the number of shares of Vault common stock to which
such shareholder is entitled (without interest) upon surrender by such
shareholder of the certificate or certificates representing the shares of GPDB
common stock held by such shareholder.



(b)  
GPDB shall give prompt notice to Vault of any demands received by GPDB for
appraisal of shares of GPDB common stock.  The Surviving Corporation shall
promptly pay to any Dissenting Stockholder any and all amounts due and owing to
such holder as a result of any settlement of, or determination by a court of
proper jurisdiction of the State of Utah with respect to such demands.

 
Cancellation Shares


2.6              All Cancellation Shares owned by GPDB at the Effective Time,
shall automatically be cancelled and extinguished without any action on the part
of GPDB.  All such Cancellation Shares, when cancelled shall no longer be
outstanding and shall automatically be cancelled and retired and shall cease to
exist, and any certificate representing such shares shall cease to have any
rights with respect thereto and such shares shall be returned to the capital
stock of Vault.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF Vault


Representations and Warranties


3.1              Vault and the Acquirer jointly and severally represent and
warrant in all material respects to GPDB, with the intent that GPDB will rely
thereon in entering into this Agreement and in approving and completing the
transactions contemplated hereby, that:


Vault - Corporate Status and Capacity


(a)  
Incorporation. Vault is a corporation duly incorporated and validly existing
under the laws of the State of Nevada, and is in good standing with the office
of the Secretary of State for the State of Nevada.  Security Bancorp, a Canadian
corporation (“Subsidiary”), is a corporation duly incorporated and validly
existing under the applicable laws of Canada;



(b)  
Carrying on Business. Vault and its subsidiaries, including the Subsidiary,
currently do not carry on any material business activity in any jurisdiction.
The nature of the Vault Business does not require Vault and its subsidiaries to
register or otherwise be qualified to carry on business in any jurisdiction
other than the respective states of their organization, where Vault and its
subsidiaries  are each dully qualified and authorized to do business;

 
 
6

--------------------------------------------------------------------------------

 
 
(c)  
Corporate Capacity. Vault has the corporate power, capacity and authority to own
its assets and to enter into and complete this Agreement. None of Vault’s
subsidiaries, except the Subsidiary, has any assets or liabilities;



(d)  
Reporting Status; Listing. Vault’s common stock is not registered under Section
12(g) of the Exchange Act and Vault voluntarily files reports with the
Commission. The Vault Common Shares are quoted on the OTC Bulletin Board under
the symbol “VAMA”. None of Vault’s subsidiaries, including the Subsidiary has
common stock that is registered under Section 12(g) of the Exchange Act and none
of Vault’s subsidiaries is required to file current reports with Commission
pursuant to Section 13(a) or 15(d) of the Exchange Act;



(e)  
SEC Reports. Vault has filed all SEC Reports with the Commission under the
Exchange Act that it would have been required to file if its common stock had
been registered under Section 12(g) of the Exchange Act. The SEC Reports, at the
time filed, complied as to form in all material respects with the requirements
of the Exchange Act. None of the SEC Reports, including without limitation any
financial statements or schedules included therein, contains any untrue
statements of a material fact or omits to state a material fact necessary in
order to make the statements made, in light of the circumstances under which
they were made, not misleading;



Acquirer - Corporate Status and Capacity


(f)  
Incorporation. The Acquirer is a corporation duly incorporated and validly
existing under the laws of the State of Nevada, and is in good standing with the
office of the Secretary of State for the State of Nevada;



(g)  
Carrying on Business. Other than corporate formation and organization, the
Acquirer has not carried on business activities to date;



(h)  
Corporate Capacity. The Acquirer has the corporate power, capacity and authority
to enter into and complete this Agreement;

 

Vault - Capitalization


(i)  
Authorized Capital. The authorized capital of Vault consists of 100,000,000
shares of common stock, $0.001 par value, 5,000,000 shares of Preferred A Stock,
$0.001 par value, and 5,000,000 shares of Preferred B Stock, , $0.001 par value,
of which  1,144,324 Vault Common Shares are presently issued and outstanding,
790 shares of Preferred “A” are presently issued and outstanding and 1,000
shares of Preferred “B” are presently issued and outstanding.  The authorized
capital of the Subsidiary consists of 100,000 common shares;



(j)  
No Option. Except as provided in, contemplated by, or set forth in this
Agreement, the SEC Reports, the PPM or the Subscription Agreements, no person,
firm or corporation has any agreement or option or any right capable of becoming
an agreement or option for the acquisition of any common or preferred shares of
Vault or for the purchase, subscription or issuance of any of the unissued
shares in the capital of Vault;



Acquirer - Capitalization


(k)  
Authorized Capital. The authorized capital of the Acquirer consists of 3,000
shares of common stock, of which 1,000 shares of common stock are presently
issued and outstanding and which are owned by Vault;

 
 
7

--------------------------------------------------------------------------------

 
 
(l)  
No Option. No person, firm or corporation has any agreement or option or any
right capable of becoming an agreement or option for the acquisition of any
common or preferred shares in Acquirer or for the purchase, subscription or
issuance of any of the unissued shares in the capital of Acquirer;

 

Vault - Records and Financial Statements



(m)  
Charter Documents. The charter documents of Vault, the Subsidiary and the
Acquirer are as set forth as exhibits to the officers certificate to be
delivered at Closing pursuant to Section 9.3 hereof;



(n)  
Corporate Minute Books.  Vault and its subsidiaries, including the Subsidiary
are not in violation or breach of, or in default with respect to, any term of
their respective Certificates of Incorporation (or other charter documents) or
by-laws;



(o)  
Vault Financial Statements. The Vault Financial Statements present fairly, in
all material respects, the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of Vault, including the assets and liabilities, if any
of Vault’s subsidiaries, as of the respective dates thereof, and the results of
operations and changes in financial position of Vault during the period covered
thereby, in all material respects and have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods indicated;



(p)  
Vault Accounts Payable and Liabilities. There are no liabilities, contingent or
otherwise, of Vault or its subsidiaries, including the Subsidiary which are not
reflected in the Vault Financial Statements except those incurred in the
ordinary course of business since the date of the Vault Financial Statements,
all of which will be satisfied prior to Closing, and neither Vault nor its
subsidiaries have guaranteed or agreed to guarantee any debt, liability or other
obligation of any person, firm or corporation;



(q)  
Vault Accounts Receivable. There are no accounts receivable of Vault or any of
Vault’s subsidiaries, including the Subsidiary;



(r)  
No Debt. Neither Vault nor its subsidiaries, including the Subsidiary are, on
the date hereof and on Closing will be, materially indebted to any, person or
entity or other third party, including any  affiliate, director or officer of
Vault.



(s)  
No Related Party Debt to Vault. No director or officer or affiliate of Vault or
its subsidiaries, including the Subsidiary is now indebted to or under any
financial obligation to Vault or its subsidiaries on any account whatsoever,
except for advances on account of travel and other expenses not exceeding One
Thousand Dollars ($1,000) in total;



(t)  
No Dividends. No dividends or other distributions on any shares in the capital
of Vault or the Subsidiary have been made, declared or authorized since the date
of the Vault Financial Statements;



(u)  
No Payments. No payments of any kind have been made or authorized since the date
of the Vault Financial Statements to or on behalf of officers, directors,
shareholders or employees of Vault or its subsidiaries or under any management
agreements with Vault or its subsidiaries, except payments made in the ordinary
course of business and at the regular rates of salary or other remuneration
payable to them;



(v)  
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting Vault or its
subsidiaries;



(w)  
No Adverse Events. Since October 31, 2011,

 
 
8

--------------------------------------------------------------------------------

 
 
(i)  
there has not been any material adverse change in the properties, results of
operations, financial position or condition (financial or otherwise) of Vault,
its subsidiaries, its assets or liabilities or any damage, loss or other change
in circumstances materially affecting Vault, the Vault Business or Vault’s right
to carry on the Vault Business, other than non-material changes in the ordinary
course of business or as contemplated pursuant to this Agreement,



(ii)  
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting Vault, its
subsidiaries, or the Vault Business,



(iii)  
there has not been any material increase in the compensation payable or to
become payable by Vault to any of Vault’s officers, employees or agents or any
bonus, payment or arrangement made to or with any of them,



(iv)  
the Vault Business has been and continues to be carried on in the ordinary
course,



(v)  
Vault has not waived or surrendered any right of material value,



(vi)  
Neither Vault nor its subsidiaries, including the Subsidiary  have discharged,
satisfied or paid any lien or encumbrance or obligation or liability other than
current liabilities in the ordinary course of business; and



(vii)  
no capital expenditures in excess of Five Thousand Dollars ($5,000) have been
authorized or made by Vault.



Vault - Income Tax Matters


(x)  
Tax Returns. As of the Closing Date, tax returns for 2011, 2010, 2009 and 2008
and reports of Vault and its subsidiaries, including the Subsidiary, required by
law to be filed have been filed and are true, complete and correct, and any
taxes payable in accordance with any return filed by Vault and its subsidiaries,
including the Subsidiary or in accordance with any notice of assessment or
reassessment issued by any taxing authority have been so paid and no amounts are
owed to any taxing authority as of the Closing Date. Without limiting the
generality of the foregoing, Vault hereby represents that no amounts are owed to
any taxing authorities by Vault and/or its subsidiaries, including the
Subsidiary, for the period commencing on the formation(incorporation) of Vault
though the Closing Date;



(y)  
Current Taxes. At October 31, 2011, deferred tax assets consisted of $0.00.
Vault had a net operating loss carry forward of approximately $3,026,422 at
October 31, 2011. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by Vault or its subsidiaries.  There are no
contingent tax liabilities or any grounds which would prompt a reassessment
including aggressive treatment of income and expenses in filing earlier tax
returns for Vault or its subsidiaries including the Subsidiary;



Vault - Applicable Laws and Legal Matters


(z)  
Licenses. Vault and its subsidiaries hold all licenses and permits as may be
requisite for carrying on the Vault Business in the manner in which it has
heretofore been carried on, which licenses and permits have been maintained and
continue to be in good standing except where the failure to obtain or maintain
such licenses or permits would not have a material adverse effect on the Vault
Business;

 
 
9

--------------------------------------------------------------------------------

 
 
(aa)  
Applicable Laws. Neither Vault nor its subsidiaries have been charged with or
received notice of breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which they are subject or which apply to them the
violation of which would have a material adverse effect on the Vault Business,
and to Vault’s knowledge, neither Vault nor its subsidiaries are in breach of
any laws, ordinances, statutes, regulations, bylaws, orders or decrees the
contravention of which would result in a material adverse impact on the Vault
Business;



(bb)  
Pending or Threatened Litigation. Except as provided in the SEC Reports, there
is no litigation or administrative or governmental proceeding pending or
threatened against or relating to Vault, its subsidiaries, or the Vault Business
nor does Vault have any knowledge of any act or omission of Vault or its
subsidiaries that would form any material basis for any such action or
proceeding;



(cc)  
No Bankruptcy. Neither Vault nor its subsidiaries have made any voluntary
assignment or proposal under applicable laws relating to insolvency and
bankruptcy and no bankruptcy petition has been filed or presented against Vault
or its subsidiaries and no order has been made or a resolution passed for the
winding-up, dissolution or liquidation of Vault or its subsidiaries;



(dd)  
Labor Matters. Neither Vault nor its subsidiaries are party to any collective
agreement relating to the Vault Business with any labor union or other
association of employees and no part of the Vault Business has been certified as
a unit appropriate for collective bargaining or, to the knowledge of Vault, has
made any attempt in that regard;



(ee)  
Finder's Fees. Neither Vault nor its subsidiaries are party to any agreement
which provides for the payment of finder's fees, brokerage fees, commissions or
other fees or amounts which are or may become payable to any third party in
connection with the execution and delivery of this Agreement and the
transactions contemplated herein;



Execution and Performance of Agreement


(ff)  
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of Vault, the
Subsidiary and the Acquirer;



(gg)  
No Violation or Breach. The execution and performance of this Agreement will
not:



(i)  
violate the charter documents of Vault, the Subsidiary or the Acquirer or result
in any breach of, or default under, any loan agreement, mortgage, deed of trust,
or any other agreement to which Vault or its subsidiaries are party,



(ii)  
give any person any right to terminate or cancel any agreement or any right or
rights enjoyed by Vault or its subsidiaries,



(iii)  
result in any alteration of Vault’s or its subsidiaries’ obligations under any
agreement to which Vault or its subsidiaries are party,



(iv)  
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the assets of
Vault,



(v)  
result in the imposition of any tax liability to Vault or its subsidiaries
relating to the assets of Vault, or



(vi)  
violate any court order or decree to which either Vault or its subsidiaries is
subject;



 
10

--------------------------------------------------------------------------------

 
 
The Vault Business


(hh)  
Maintenance of Business. Since the date of the Vault Financial Statements, Vault
and its subsidiaries have not entered into any material agreement or commitment
except in the ordinary course and except as provided in, contemplated by, or set
forth in this Agreement, the PPM, the Subscription Agreements or in the SEC
Reports;



(ii)  
Subsidiaries. Except for the Acquirer and the Subsidiary, Vault does not own any
subsidiaries and does not otherwise own, directly or indirectly, any shares or
interest in any other corporation, partnership, joint venture or
firm.  References in this Agreement to any subsidiaries of the Vault shall
include the Acquirer, the Subsidiary and any other subsidiary that Vault may
have but has not disclosed in this Agreement;



Vault - Acquisition Shares


(jj)  
Acquisition Shares. The Acquisition Shares when delivered to the holders of GPDB
Shares pursuant to the Merger shall be validly issued and outstanding as fully
paid and non-assessable shares and the Acquisition Shares shall be transferable
upon the books of Vault, in all cases subject to the provisions and restrictions
of all applicable securities laws; and



(kk)  
Securities Law Compliance.  Except as set forth in the SEC Reports, Vault has
not issued any shares of its common stock (or securities convertible into or
exercisable for shares of common stock).  Neither Vault nor any person acting on
its behalf has taken or will take any action (including, without limitation, any
offering of any securities of Vault under circumstances which would require the
integration of such offering with the offering of the Acquisition Shares issued
to the GPDB Shareholders) which subject the issuance or sale of such shares to
the GPDB Shareholders to the registration requirements of Section 5 of the
Securities Act.



Non-Merger and Survival


3.2              The representations and warranties of Vault and the Acquirer
contained herein are true and correct as of the date of this Agreement and will
be true at and as of Closing in all material respects as though such
representations and warranties were made as of such time.  Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by the GPDB Shareholders,
the representations and warranties of Vault shall survive the Closing for a
period of two (2) years.


Indemnity


3.3              Vault shall defend, indemnify and save harmless GPDB from and
against any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses, including any payment made in
good faith in settlement of any claim, resulting from the breach by Vault of any
representation, covenant or warranty made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by Vault and/or the Acquirer to GPDB hereunder.
Legal fees and other costs of defending and prosecuting this action shall be
borne by Vault.



ARTICLE 4
COVENANTS OF VAULT


Covenants


4.1              Vault covenants and agrees with GPDB that Vault will:
 
 
11

--------------------------------------------------------------------------------

 


(a)  
Conduct of Business. Until the Closing, conduct its business diligently and in
the ordinary course consistent with the manner in which it generally has been
operated up to the date of execution of this Agreement;



(b)  
Access. Until the Closing, give the GPDB Shareholders and their representatives
full access to all of the properties, books, contracts, commitments and records
of GPDB, and furnish to the GPDB Shareholders and their representatives all such
information as they may reasonably request;



(c)  
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Merger;



(d)  
Public Information.  Make and keep public information available, as those terms
are understood and defined in Rule 144 (defined below); and



(e)  
SEC Filings.  File with the Commission in a timely manner, all reports and other
documents required of Vault under either the Securities Act or the Exchange Act.



(f)  
Tax Returns.  Vault shall on and after the Closing Date be responsible for any
taxes owed or penalties thereon pertaining to the failure of Vault and its
subsidiaries to file tax returns with the appropriate jurisdictions, but Vault
shall not be liable for expenses incurred in filing any such tax returns other
than for the years set forth in Section 3.1(x).



Authorization


4.2          Vault hereby agrees to authorize and direct any and all federal,
state, municipal, foreign and international governments and regulatory
authorities having jurisdiction respecting Vault and its subsidiaries to release
any and all information in their possession respecting Vault and its
subsidiaries to GPDB. Vault shall promptly execute and deliver to GPDB any and
all consents to the release of information and specific authorizations which
GPDB reasonably requires to gain access to any and all such information.


Reports Under the Exchange Act


4.3          With a view to making available to the GPDB Shareholders the
benefits of Rule 144 promulgated under the Securities Act or any other similar
rule or regulation of the Commission that may at any time permit the GPDB
Shareholders to sell securities of Vault to the public without registration and
without imposing restrictions arising under the federal securities laws on the
purchases thereof (“Rule 144”), and provided that the applicable holding period
imposed by Rule 144 has been met, Vault agrees to furnish to each GPDB
Shareholder, so long as such GPDB Shareholder owns Vault Common Shares, promptly
upon request, (i) a written statement by Vault that it has complied with the
reporting requirements of Rule 144, the Securities Act and the Exchange Act,
(ii) a copy of the most recent annual or quarterly report of Vault and such
other reports and documents so filed by Vault, and (iii) such other information
as may be reasonably requested to permit the GPDB Shareholders to sell such
securities pursuant to Rule 144 without registration.


Survival


4.4 The covenants set forth in this Article shall survive the Closing for the
benefit of the GPDB Shareholders.
 
 
 
12

--------------------------------------------------------------------------------

 


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF
GPDB


Representations and Warranties


5.1              GPDB represents and warrants in all material respects to Vault,
with the intent that it will rely thereon in entering into this Agreement and in
approving and completing the transactions contemplated hereby, that:


GPDB - Corporate Status and Capacity


(a)  
Incorporation. GPDB is a corporation duly incorporated and validly existing
under the laws of the State of Utah, and is in good standing with the office of
the Secretary of State for the State of Utah;



(b)  
Carrying on Business. GPDB carries on business primarily in the State of Utah
and California and does not carry on any material business activity in any other
jurisdiction. The nature of the GPDB Business does not require GPDB to register
or otherwise be qualified to carry on business in any other jurisdiction;



(c)  
Corporate Capacity. GPDB has the corporate power, capacity and authority to own
the GPDB Assets and to carry on the GPDB Business and GPDB has the corporate
power, capacity and authority to enter into and complete this Agreement;



GPDB - Capitalization


(d)  
Authorized Capital. The authorized capital of GPDB consists of 100,000,000
shares of common stock, no par value;



(e)  
Ownership of GPDB Shares. The issued and outstanding share capital of GPDB will
on Closing consist of 26,735,925 common shares (being the GPDB Shares), which
shares on Closing shall be validly issued and outstanding as fully paid and
non-assessable shares. The GPDB Shareholders will be at Closing the registered
and beneficial owner of the GPDB Shares. The GPDB Shares owned by the GPDB
Shareholders will on Closing be free and clear of any and all liens, charges,
pledges, encumbrances, restrictions on transfer and adverse claims whatsoever
not created by or through Vault and/or the Acquirer;

 
 

(f)  
No Restrictions. There are no restrictions on the transfer, sale or other
disposition of GPDB Shares contained in the charter documents of GPDB or under
any agreement;



GPDB - Records and Financial Statements


(g)  
Charter Documents. The charter documents of GPDB have not been altered since its
incorporation date, except as filed in the record books of GPDB, and GPDB is not
in violation or breach of, or in default with respect to, any term of its
Articles of Incorporation (or other charter documents) or by-laws;



(h)  
GPDB Financial Statements. The GPDB Financial Statements present fairly, in all
material respects, the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of GPDB as of the respective dates thereof, and the
results of operations and changes in financial position of GPDB during the
periods covered thereby, and will be prepared in accordance with generally
accepted accounting principles consistently applied throughout the periods
indicated;



(i)  
GPDB Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of GPDB which are not reflected in the GPDB Financial
Statements except those incurred in the ordinary course of business since the
date of the GPDB Financial Statements;

 
 
13

--------------------------------------------------------------------------------

 


(j)  
No Dividends. No dividends or other distributions on any shares in the capital
of GPDB have been made, declared or authorized since the date of the GPDB
Financial Statements;

 
 


GPDB - Income Tax Matters

(k)  
Tax Returns. All tax returns and reports of GPDB required by law to be filed
have been filed and to the best of GPDB’s knowledge and belief are true,
complete and correct, and any taxes payable in accordance with any return filed
by GPDB or in accordance with any notice of assessment or reassessment issued by
any taxing authority have been so paid;



(l)  
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by GPDB. GPDB is not aware of any contingent
tax liabilities or any grounds which would prompt a reassessment including
aggressive treatment of income and expenses in filing earlier tax returns;




GPDB - Applicable Laws and Legal Matters


(m)  
Licenses. GPDB holds all licenses and permits as may be requisite for carrying
on the GPDB Business in the manner in which it has heretofore been carried on,
which licenses and permits have been maintained and continue to be in good
standing except where the failure to obtain or maintain such licenses or permits
would not have a material adverse effect on the GPDB Business;



(n)  
Applicable Laws. GPDB has not been charged with or received notice of breach of
any laws, ordinances, statutes, regulations, by-laws, orders or decrees to which
it is subject or which applies to it the violation of which would have a
material adverse effect on the GPDB Business, and, to GPDB’s knowledge and
belief, GPDB is not in breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees the contravention of which would result in a material
adverse impact on the GPDB Business;



(o)  
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to GPDB, the GPDB Business, or any of the GPDB Assets, nor does GPDB
have any knowledge of any deliberate act or omission of GPDB that would form any
material basis for any such action or proceeding;



(p)  
No Bankruptcy. GPDB has not made any voluntary assignment or proposal under
applicable laws relating to insolvency and bankruptcy and no bankruptcy petition
has been filed or presented against GPDB and no order has been made or a
resolution passed for the winding-up, dissolution or liquidation of GPDB;



(q)  
Labor Matters. GPDB is not a party to any collective agreement relating to the
GPDB Business with any labor union or other association of employees and no part
of the GPDB Business has been certified as a unit appropriate for collective
bargaining or, to the knowledge of GPDB, has made any attempt in that regard and
GPDB has no reason to believe that any current employees will leave GPDB's
employ as a result of this Merger;

 
 

Execution and Performance of Agreement


(r)  
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of GPDB and the
GPDB Shareholders;



(s)  
No Violation or Breach. The execution and performance of this Agreement will not

 
 
14

--------------------------------------------------------------------------------

 
 
(i)  
violate the charter documents of GPDB or result in any breach of, or default
under, any loan agreement, mortgage, deed of trust, or any other agreement to
which GPDB is a party,



(ii)  
except as provided in, contemplated by, or set forth in the PPM or the
Subscription Agreements, give any person any right to terminate or cancel any
agreement including, without limitation, GPDB Material Contracts, or any right
or rights enjoyed by GPDB,



(iii)  
except as provided in, contemplated by, or set forth in the PPM or the
Subscription Agreements, result in any material alteration of GPDB's obligations
under any agreement to which GPDB is a party including, without limitation, the
GPDB Material Contracts,



(iv)  
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the GPDB Assets,



(v)  
result in the imposition of any tax liability to GPDB relating to GPDB Assets or
the GPDB Shares, or



(vi)  
violate any court order or decree to which GPDB is subject;



GPDB Assets - Ownership and Condition
 
 

(t)  
No Option. Except as provided in, contemplated by, or set forth in the PPM or
the Subscription Agreements, no person, firm or corporation has any agreement or
option or a right capable of becoming an agreement for the purchase of any of
the GPDB Assets;

 
 

(u)  
GPDB Material Contracts. Except as provided in, contemplated by, or set forth in
the PPM or the Subscription Agreements, the GPDB Material Contracts constitute
all of the material contracts of GPDB;



(v)  
No Default. There has not been any default in any material obligation of GPDB or
any other party to be performed under any of the GPDB Material Contracts, each
of which is in good standing and in full force and effect and unamended, and
GPDB is not aware of any default in the obligations of any other party to any of
the GPDB Material Contracts;

 
 


GPDB Assets - GPDB Goodwill and Other Assets


(w)  
GPDB does not have any knowledge of any infringement by GPDB of any patent,
trademark, copyright or trade secret;



The Business of GPDB

(x)  
Maintenance of Business. Since the date of the GPDB Financial Statements, the
GPDB Business has been carried on in the ordinary course, and GPDB has not
entered into any material agreement or commitment except in the ordinary course
or as provided in, contemplated by, or set forth in the PPM or the Subscription
Agreements; and



(y)  
Subsidiaries. GPDB does not have any subsidiaries and does not otherwise own,
directly or indirectly, any shares or interest in any other corporation,
partnership, joint venture or firm.



Non-Merger and Survival


5.2              The representations and warranties of GPDB contained herein
will be true at and as of Closing in all material respects as though such
representations and warranties were made as of such time.  Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by Vault, the
representations and warranties of GPDB shall survive the Closing for a period of
two (2) years.
 
 
15

--------------------------------------------------------------------------------

 


Indemnity


5.3              GPDB agrees to indemnify and save harmless Vault from and
against any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses, including any payment made in
good faith in settlement of any claim (subject to the right of GPDB to defend
any such claim), resulting from the breach by GPDB of any representation or
warranty of GPDB made under this Agreement or from any misrepresentation in or
omission from any certificate or other instrument furnished or to be furnished
by GPDB to Vault hereunder.  Legal fees and other costs of defending and
prosecuting this action shall be borne by GPDB.



ARTICLE 6
COVENANTS OF GPDB


Covenants


6.1              GPDB covenants and agrees with Vault that it will:


(a)  
Conduct of Business. Until the Closing, conduct the GPDB Business diligently and
in the ordinary course consistent with the manner in which the GPDB Business
generally has been operated up to the date of execution of this Agreement;



(b)  
Preservation of Business.  Until the Closing, use their best efforts to preserve
the GPDB Business and the GPDB Assets;

 
 

(c)  
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Merger and to preserve and maintain the GPDB Assets, including the GPDB
Material Contracts; and



(d)  
Reporting and Internal Controls. From and after the Effective Time, forthwith
take all required actions to implement internal controls on the business of the
Surviving Company to ensure that the Surviving Company complies with Section
13(b)(2) of the Exchange Act.



Authorization


6.2              GPDB hereby agrees to authorize and direct any and all federal,
state, municipal, foreign and international governments and regulatory
authorities having jurisdiction respecting GPDB to release any and all
information in their possession respecting GPDB to Vault.  GPDB shall promptly
execute and deliver to Vault any and all consents to the release of information
and specific authorizations which Vault reasonably require to gain access to any
and all such information.


Survival


6.3              The covenants set forth in this Article shall survive the
Closing for the benefit of Vault.



ARTICLE 7
CONDITIONS PRECEDENT


Conditions Precedent in favor of Vault


7.1              Vault’s obligations to carry out the transactions contemplated
hereby are subject to the fulfillment (or waiver by Vault) of each of the
following conditions precedent on or before the Closing:
 
 
16

--------------------------------------------------------------------------------

 


(a)  
all documents or copies of documents, securities issuances and wire transfers
required to be executed and delivered to Vault as set forth in Article 9 hereof
will have been so executed and delivered;



(b)  
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by GPDB at or prior to the Closing will have been complied with or
performed;

 
 

(c)  
title to the GPDB Shares held by the GPDB Shareholders will be free and clear of
all mortgages, liens, charges, pledges, security interests, encumbrances or
other claims whatsoever not created by or through Vault and/or the Acquirer;



(d)  
the Certificates of Merger shall be executed by GPDB in form acceptable for
filing with the Nevada and Utah Secretary of State;



(e)  
subject to Article 8 hereof, there will not have occurred:

 
 

(i)  
any material adverse change in the financial position or condition of GPDB, its
liabilities or the GPDB Assets or any damage, loss or other change in
circumstances materially and adversely affecting the GPDB Business or the GPDB
Assets or GPDB's right to carry on the GPDB Business, other than changes in the
ordinary course of business, none of which has been materially adverse, or



(ii)  
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to GPDB or the GPDB Business (whether or not covered by
insurance) materially and adversely affecting GPDB, the GPDB Business or the
GPDB Assets;

 
 

(f)  
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;



(g)  
all representations and warranties of GPDB contained herein shall be true and
correct as of the Closing Date;



(h)  
GPDB shall have no more assets and no liabilties; and



(i)  
All payments under the Common Stock Purchase Agreement shall have been made or
irrevocably caused to be made to Vault.



Waiver by Vault


7.2              The conditions precedent set out in the preceding section are
inserted for the exclusive benefit of Vault and any such condition may be waived
in whole or in part by Vault at or prior to Closing by delivering to GPDB a
written waiver to that effect signed by Vault. In the event that the conditions
precedent set out in the preceding section are not satisfied on or before the
Closing, Vault shall be released from all obligations under this Agreement.


Conditions Precedent in Favor of GPDB


7.3              The obligations of GPDB to carry out the transactions
contemplated hereby are subject to the fulfillment of each of the following
conditions precedent on or before the Closing:




(a)  
all documents or copies of documents, securities issuances and wire transfers
required to be executed and delivered to Vault as set forth in Article 9 hereof
will have been so executed and delivered;



(b)  
the board of directors of Vault shall have expanded the number of directors by
one in a form reasonably acceptable to GPDB, and Rod A. Smith shall have been
appointed to Vault’s board of directors in a form reasonably acceptable to GPDB;

 
 
17

--------------------------------------------------------------------------------

 


(c)  
except for Harold Schultz and Rod A. Smith, all directors of the board of
directors of Vault shall have resigned and Harold Shcultz shall have tendered
his resignation which resignation is to be effective upon filing Vault’s
quarterly report for the quarter ended January 31, 2012 with the Commission;



(d)  
GPDB shall be in receipt of the Vault Financial Statements;



(e)  
Vault shall have no assets and no liabilities;



(f)  
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by Vault or the Acquirer at or prior to the Closing shall have been
complied with or performed;



(g)  
GPDB shall have completed its review and inspection of the books and records of
Vault and its subsidiaries and shall be reasonably satisfied with same in all
material respects;



(h)  
Vault will have delivered the Acquisition Shares to be issued pursuant to the
terms of the Merger to the GPDB Shareholders at the Closing and the Acquisition
Shares will be registered on the books of Vault in the name of the GPDB
Shareholders at the Effective Time;



(i)  
title to the Acquisition Shares will be free and clear of all mortgages, liens,
charges, pledges, security interests, encumbrances or other claims whatsoever;



(j)  
the Certificates of Merger shall be executed by the Acquirer in form acceptable
for filing with the Nevada and Utah Secretary of State;



(k)  
subject to Article 8 hereof, there will not have occurred



(i)  
any material adverse change in the financial position or condition of Vault, its
subsidiaries, their assets or liabilities or any damage, loss or other change in
circumstances materially and adversely affecting Vault or the Vault Business or
Vault’s right to carry on the Vault Business, other than changes in the ordinary
course of business, none of which has been materially adverse, or



(ii)  
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to Vault or the Vault Business (whether or not covered by
insurance) materially and adversely affecting Vault, its subsidiaries or its
assets;



(j)  
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any; and



(k)  
all representations and warranties of Vault and the Acquirer contained herein
shall be true and correct as of the Closing Date.



(l)  
Vault shall prepare appropriate tax returns for Vault and any of its
subsidiaries as contemplated in Section 3.1(x) and shall submit such return to
GPDB for its review and comment; Vault shall incorporate any reasonable comments
of GPDB into such tax returns and after Vault shall file such returns with the
appropriate jurisdiction. Vault shall pay and be responsible for all filing
fees, penalties and payments related to such tax returns;



(m)  
All deliveries of securities under the Common Stock Purchase Agreement shall
have been made or irrevocably caused to be made to GPDB; and



(n)  
An opinion of counsel to Vault reasonably acceptable to GPDB shall be delivered.

 
 
18

--------------------------------------------------------------------------------

 



 
Waiver by GPDB


7.4              The conditions precedent set out in the preceding section are
inserted for the exclusive benefit of GPDB and any such condition may be waived
in whole or in part by GPDB at or prior to the Closing by delivering to Vault a
written waiver to that effect signed by GPDB. In the event that the conditions
precedent set out in the preceding section are not satisfied on or before the
Closing GPDB shall be released from all obligations under this Agreement.


Nature of Conditions Precedent


7.5              The conditions precedent set forth in this Article are
conditions of completion of the transactions contemplated by this Agreement and
are not conditions precedent to the existence of a binding agreement. Each party
acknowledges receipt of the sum of $1.00 and other good and valuable
consideration as separate and distinct consideration for agreeing to the
conditions precedent in favor of the other party or parties set forth in this
Article.


Confidentiality


7.6              Notwithstanding any provision herein to the contrary, the
parties hereto agree that the existence and terms of this Agreement are
confidential and that if this Agreement is terminated pursuant to the preceding
section the parties agree to return to one another any and all financial,
technical and business documents delivered to the other party or parties in
connection with the negotiation and execution of this Agreement and shall keep
the terms of this Agreement and all information and documents received from GPDB
and Vault and the contents thereof confidential and not utilize nor reveal or
release same, provided, however, that Vault may be required to issue news
releases regarding the execution and consummation of this Agreement and file a
Current Report on Form 8-K with the Commission respecting the proposed Merger
contemplated hereby together with such other documents as are required to
maintain the accuracy of Vault’s filings with the Commission.


ARTICLE 8
RISK


Material Change in the Business of GPDB


8.1              If any material loss or damage to the GPDB Business occurs
prior to Closing and such loss or damage, in Vault's reasonable opinion, cannot
be substantially repaired or replaced within sixty (60) days, Vault shall,
within two (2) days following any such loss or damage, by notice in writing to
GPDB, at its option, either:


(a)  
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



(b)  
elect to complete the Merger and the other transactions contemplated hereby, in
which case the proceeds and the rights to receive the proceeds of all insurance
covering such loss or damage will, as a condition precedent to Vault's
obligations to carry out the transactions contemplated hereby, be vested in GPDB
or otherwise adequately secured to the satisfaction of Vault on or before the
Closing Date.



Material Change in the Vault Business


8.2              If any material loss or damage to the Vault Business occurs
prior to Closing and such loss or damage, in GPDB's reasonable opinion, cannot
be substantially repaired or replaced within sixty (60) days, GPDB shall, within
two (2) days following any such loss or damage, by notice in writing to Vault,
at its option, either:


(a)  
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



(b)  
elect to complete the Merger and the other transactions contemplated hereby, in
which case the proceeds and the rights to receive the proceeds of all insurance
covering such loss or damage will, as a condition precedent to GPDB's
obligations to carry out the transactions contemplated hereby, be vested in
Vault or otherwise adequately secured to the satisfaction of GPDB on or before
the Closing Date.

 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE 9
CLOSING


Closing


9.1              The Merger and the other transactions contemplated by this
Agreement will be closed on or before February 29, 2012, in accordance with the
closing procedure set out in this Article.


Documents to be Delivered by GPDB


9.2              On or before the Closing, GPDB will deliver or cause to be
delivered to Vault:
 
 

(a)  
all reasonable consents or approvals required to be obtained by GPDB for the
purposes of completing the Merger and preserving and maintaining the interests
of GPDB under any and all GPDB Material Contracts and in relation to GPDB
Assets;



(b)  
an officers certificate containing articles, bylaws, and certified copies of
such resolutions of the shareholders and directors of GPDB as are required to be
passed to authorize the execution, delivery and implementation of this
Agreement;



(c)  
an acknowledgement from GPDB of the satisfaction of the conditions precedent set
forth in section 7.1 hereof;



(d)  
such other documents as Vault may reasonably require to give effect to the terms
and intention of this Agreement.



Documents to be Delivered by Vault


9.3              On or before the Closing, Vault and the Acquirer shall deliver
or cause to be delivered to GPDB:


(a)  
a transfer agent instruction letter for issuance of the Acquistion Shares to the
GPDB  Shareholders;



(b)  
an officers certificate containing articles, bylaws, and certified copies of
such resolutions of the directors of Vault and the Acquirer as are required to
be passed to authorize the execution, delivery and implementation of this
Agreement;



(c)  
a certified copy of a resolution of the directors of Vault dated as of the
Closing Date appointing the Rod A. Smith to the board of directors of Vault;



(d)  
an acknowledgement from Vault of the satisfaction of the conditions precedent
set forth in section 7.3 hereof;



(e)  
an opinion of counsel to Vault reasonably acceptable to GPDB;



(f)  
such other documents as GPDB may reasonably require to give effect to the terms
and intention of this Agreement.



(g)  
proof of the filing of all tax returns referred to in Section 3.1(x) in the
appropriate jurisdictions for Vault and any of its subsidiaries.

 
 
20

--------------------------------------------------------------------------------

 


Other Documents and Wires to be Delivered by Vault and GPDB


9.4               On or before the Closing, the following shall be delivered:


(a)  
Securities representing the Acuquisition Shares, the Acquisition Oprions and the
Acquisition Warrants shall be delivered in the amounts and to the parties as set
forth in Schedule A, Schedule B and Schedule C.

 

 

ARTICLE 10
POST-CLOSING MATTERS


General


10.1              Forthwith after the Closing, Vault and GPDB agree to use all
their best efforts to:


(a)  
file the Certificates of Merger with the Secretary of State of Nevada and Utah;



(b)  
issue a news release reasonably acceptable to each party reporting the Closing;
and



(c)  
file a Form 8-K with the Securities and Exchange Commission disclosing the terms
of this Agreement which includes audited financial statements of GPDB as well as
pro forma financial information of GPDB and Vault as required by Regulation S-X
as promulgated by the Commission (all at no cost to the GPDB Shareholders).

 

 

ARTICLE 11
GENERAL PROVISIONS


Arbitration


11.1              The parties hereto shall attempt to resolve any dispute,
controversy, difference or claim arising out of or relating to this Agreement by
negotiation in good faith.  If such good negotiation fails to resolve such
dispute, controversy, difference or claim within thirty (30) days after any
party delivers to any other party a notice of its intent to submit such matter
to arbitration, then any party to such dispute, controversy, difference or claim
may submit such matter to arbitration.


              Any action or proceeding seeking to enforce any provision of, or
based upon any right arising out of, this Agreement shall be settled by binding
arbitration by a panel of three (3) arbitrators in accordance with the
Commercial Arbitration Rules of the American Arbitration Association and
governed by the laws of the State of New York (without regard to the
choice-of-law rules or principles of that jurisdiction).  Judgment upon the
award may be entered in any court located in the State of New York, and all the
parties hereto hereby expressly waive any objections or defense based upon lack
of personal jurisdiction.


              Each of the plaintiff and defendant party to the arbitration shall
select one (1) arbitrator (or where multiple plaintiffs and/or defendants exist,
one (1) arbitrator shall be chosen collectively by such parties comprising the
plaintiffs and one (1) arbitrator shall be chosen collectively by those parties
comprising the defendants) and then the two (2) arbitrators shall mutually agree
upon the third arbitrator.  Where no agreement can be reached on the selection
of either a third arbitrator or an arbitrator to be named by either a group of
plaintiffs or a group of defendants, any implicated party may apply to a judge
of the courts of the State of New York, to name an arbitrator.    Process in any
such action or proceeding may be served on any party anywhere in the world.
 
 
21

--------------------------------------------------------------------------------

 


Indemnification Provisions


11.2           Notice to Indemnifying Party.  If any party (the "Indemnitee")
receives notice of any claim or the commencement of any action or proceeding
with respect to which the other party (or parties) is obligated to provide
indemnification (the "Indemnifying Party") pursuant to Sections 3.3 or 5.3
hereof, the Indemnitee shall give the Indemnifying Party written notice thereof
within a reasonable period of time following the Indemnitee’s receipt of such
notice.  Such notice shall describe the claim in reasonable detail and shall
indicate the amount (estimated if necessary) of the losses that have been or may
be sustained by the Indemnitee.  The Indemnifying Party may, subject to the
other provisions of this Section 11.2, compromise or defend, at such
Indemnifying Party's own expense and by such Indemnifying Party's own counsel,
any such matter involving the asserted liability of the Indemnitee in respect of
a third-party claim.  If the Indemnifying Party elects to compromise or defend
such asserted liability, it shall within thirty (30) days (or sooner, if the
nature of the asserted liability so requires) notify the Indemnitee of its
intent to do so, and the Indemnitee, shall reasonably cooperate, at the request
and reasonable expense of the Indemnifying Party, in the compromise of, or
defense against, such asserted liability.  The Indemnifying Party will not be
released from any obligation to indemnify the Indemnitee hereunder with respect
to a claim without the prior written consent of the Indemnitee, unless the
Indemnifying Party delivers to the Indemnitee a duly executed agreement settling
or compromising such claim with no monetary liability to or injunctive relief
against the Indemnitee and a complete release of the Indemnitee with respect
thereto.  The Indemnifying Party shall have the right to conduct and control the
defense of any third-party claim made for which it has been provided notice
hereunder.  All costs and fees incurred with respect to any such claim will be
borne by the Indemnifying Party.  The Indemnitee will have the right to
participate, but not control, at its own expense, the defense or settlement of
any such claim; provided, that if the Indemnitee and the Indemnifying Party
shall have conflicting claims or defenses, the Indemnifying Party shall not have
control of such conflicting claims or defenses and the Indemnitee shall be
entitled to appoint a separate counsel for such claims and defenses at the cost
and expense of the Indemnifying Party.   If the Indemnifying Party chooses to
defend any claim, the Indemnitee shall make available to the Indemnifying Party
any books, records or other documents within its control that are reasonably
required for such defense.


Notice


11.3              Any notice required or permitted to be given by any party will
be deemed to be given when in writing and delivered to the address for notice of
the intended recipient by personal delivery, prepaid  certified or registered
mail, or Facsimile. Any notice delivered by mail shall be deemed to have been
received on the fourth business day after and excluding the date of mailing,
except in the event of a disruption in regular postal service in which event
such notice shall be deemed to be delivered on the actual date of receipt. Any
notice delivered personally or by Facsimile shall be deemed to have been
received on the actual date of delivery.


Addresses for Service


11.4              The address for service of notice of each of the parties
hereto is as follows:


(a)  
Vault or the Acquirer:



Harold Schultz
Po Box 15040 RPO Aspenwoods
Calgary Alberta T3H 0N8
Can Phone: 403-719-5401
Can Fax: 403-719-5401
US Phone – 480-279-5277
US Fax – 480-279-5277
Email – halsch1@hotmail.com


(b)  
GPDB:



The Green PolkaDot Box, Inc.
629 East Quality drive, Ste. 103
American Fork, Utah 84003
Attn:  Rod A. Smith, Chief Executive Officer
Phone: (801) 787-8835
 
 
22

--------------------------------------------------------------------------------

 


With a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006
Attn:  Andrea Cataneo, Esq.
Phone:  (212) 930-9700
Facsimiles:  (212) 930-9725



Change of Address


11.5              Any party may, by notice to the other parties change its
address for notice to some other address in North America and will so change its
address for notice whenever the existing address or notice ceases to be adequate
for delivery by hand. A post office box may not be used as an address for
service.


Further Assurances


11.6              Each of the parties will execute and deliver such further and
other documents and do and perform such further and other acts as any other
party may reasonably require to carry out and give effect to the terms and
intention of this Agreement.


Time of the Essence


11.7              Time is expressly declared to be the essence of this
Agreement.


Entire Agreement


11.8              The provisions contained herein constitute the entire
agreement among GPDB, the Acquirer and Vault respecting the subject matter
hereof and supersede all previous communications, representations and
agreements, whether verbal or written, among GPDB, the Acquirer and Vault with
respect to the subject matter hereof.


Enurement


11.9              This Agreement will enure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.


Assignment


11.10              This Agreement is not assignable without the prior written
consent of the parties hereto.


Expenses


11.11               Each party agrees to pay, without right of reimbursement
from any other party and regardless of whether or not the transaction is
consummated, the costs incurred by it in connection with this transaction,
including legal fees and other costs incidental to the negotiation of the terms
of the transaction and the preparation of related documentation; notwithstanding
anything to the contrary herein, legal fees owed to Brewer & Pritchard PC (some
of which relate to the transaction set forth in this Agreement) will be paid at
Closing as set forth in Section 9.4 hereof.


Counterparts


11.12              This Agreement may be executed in counterparts, each of which
when executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by Facsimile will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.
 
 
23

--------------------------------------------------------------------------------

 


Applicable Law


11.13           This Agreement is subject to the laws of the State of New York.


Termination


11.14           This Agreement may only be terminated at any time prior to the
Closing Date:


(a)           upon mutual written consent authorized by the Board of Directors
of Vault and GPDB; or


(b)           by either Vault or GPDB if the Closing shall not have been
consummated by the close of business on February 29, 2012.



 

 

 

 

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

 

 




 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 

  VAULT AMERICA, INC.        
 
By: /s/ Harold F. Schultz
    Name/Title:           GREEN PD ACQUISITIONS, INC.           By: /s/ Harold
F. Schultz             Name/Title:           THE GREEN POLKADOT BOX, INC.      
    By: /s/ Rod Smith             Name/Title:  


 

 

 

 

 
25

--------------------------------------------------------------------------------

 


Schedule A



GPDB Shareholder
 

GPDB Shares

 

Acquisition Shares

Smith Family Trust
 
7,615,000
 
2,825,165
Smith, Gary or Helen
 
2,660,000
 
986,860
Fugal, Daniel and Jill
 
2,069,549
 
767,803
Karlen, Russ
 
1,700,000
 
630,700
Kammersell, Fred
 
1,462,160
 
542,461
Smith, Rod A.
 
1,350,000
 
500,850
Fugal, Brandon and Lacy
 
1,320,000
 
489,720
Smith, Andrew
 
1,120,000
 
415,520
Scenic Holdings LLC
 
1,061,801
 
393,928
Hoffer, Berkley or Diane
 
900,492
 
334,083
Allen, David or Barbara
 
800,000
 
296,800
Kammersell, Jeffrey S. or Nancy M
 
629,713
 
233,624
Self, Constance L.
 
500,000
 
185,500
Ocean Fund, LLC
 
447,578
 
166,051
Goldberg, David
 
433,274
 
160,745
Kammersell, Matt
 
292,240
 
108,421
James, Patty
 
275,137
 
102,076
Corry, EJ
 
270,150
 
100,226
Carson, Larry and Sandee
 
216,766
 
80,420
Hadfield, Dawn and Lynn
 
165,000
 
61,215
Mayberry, Kevin
 
138,537
 
51,397
Dutton, Zachary
 
100,000
 
37,100
Lange, Michael
 
100,000
 
37,100
Marco, Harry or Mary Ann
 
100,000
 
37,100
Spencer, Samuel and Patrice
 
100,000
 
37,100
Turner, Jim
 
100,000
 
37,100
Kammersell, Melissa
 
85,418
 
31,690
3SP Investments LLC
 
80,000
 
29,680
Hanson, Mark A.
 
80,000
 
29,680
Savage, Sandra or Kelly
 
80,000
 
29,680
Smith, Thomas S. and Susan M
 
80,000
 
29,680
Rice, Daris
 
54,000
 
20,034
Domanski, Teri
 
45,000
 
16,695
Warner, Kimberly
 
40,000
 
14,840
Hymus, David
 
25,000
 
9,275
Nobrega, Ralph
 
25,000
 
9,275
Brownstein, Joel
 
20,000
 
7,420
Haglund, Bruce H.
 
20,000
 
7,420
Hayes, Tim
 
20,000
 
7,420
Houle, David or Laura
 
20,000
 
7,420
Weih, Fred
 
20,000
 
7,420
Jones, Jeni
 
16,110
 
5,977
Rodda, Tony
 
15,000
 
5,565
Codling, Craig
 
10,000
 
3,710
Smith, Dan
 
10,000
 
3,710
Davis, Kevin
 
5,000
 
1,855
Maretich, John
 
5,000
 
1,855



 
26

--------------------------------------------------------------------------------

 
 
Schedule A (Continued)


GPDB Shareholder
 

GPDB Shares

 

Acquisition Shares

Maretich, Miles
 
5,000
 
1,855
Robles, Sandra
 
5,000
 
1,855
Smith, Rachel
 
5,000
 
1,855
Stilson, Kim
 
5,000
 
1,855
Zufelt, Carter
 
5,000
 
1,855
Steele, Blake
 
3,000
 
1,113
Bennion, Kiera
 
2,500
 
928
Llavina, Joe
 
2,500
 
928
Smith, Trevor
 
2,500
 
928
Ames, Lauren
 
2,000
 
742
Smith, Olivia
 
2,000
 
742
Warner, Christine
 
2,000
 
742
Burningham, Beau
 
1,500
 
557
Below, Deborah
 
1,000
 
371
Bennion, Annie
 
1,000
 
371
Bennion, Michelle
 
1,000
 
371
Childs, Christian
 
1,000
 
371
Powell, Riley
 
1,000
 
371
Reeves, Brandon
 
1,000
 
371
Sidwell, Brennan
 
1,000
 
371
Stilson, Maddie
 
1,000
 
371
Vialpando, Ryan
 
1,000
 
371
Wilson, Michael
 
1,000
 
371
Totals
 
26,735,925
 
9,919,028

 
 

 

27

--------------------------------------------------------------------------------

 
 
Schedule B



GPDB Optionholders
 

GPDB Options

 

Acquisition Options

Janine See - Member Advisory Board
 
                           1,200
 
                              445
Allyson Phillips - Member Advisory Board
 
                           1,800
 
                              668
Judy Sears - Member Advisory Board
 
                           4,200
 
                           1,558
Joan Linton - Member Advisory Board
 
                           7,500
 
                           2,783
Chris Hatch
 
                         10,000
 
                           3,710
Ryan Ratliff - Director of Legendary Member Services
 
                         20,000
 
                           7,420
Suzi Mayer - Product Manager
 
                         20,000
 
                           7,420
Brittany Quinn
 
                         20,000
 
                           7,420
Matt Ricks
 
                         20,000
 
                           7,420
Igor Alexandrov
 
                         20,000
 
                           7,420
Charles Codling - Advisor
 
                         20,000
 
                           7,420
Ronnie Cummins-Advisor
 
                         20,000
 
                           7,420
Jeffrey Smith - Advisor
 
                         20,000
 
                           7,420
Mike Adams - Advisor
 
                         20,000
 
                           7,420
Richard Sheldon - Advisor
 
                         20,000
 
                           7,420
Lauren Bailey - Executive Assistant
 
                         33,333
 
                         12,367
Hunter Smith
 
                         50,000
 
                         18,550
Dillon Smith
 
                         50,000
 
                         18,550
Troy Fullmer - Director of Field Operations
 
                         50,000
 
                         18,550
Jeni Jones
 
                         50,000
 
                         18,550
Jeni Jones
 
                         50,000
 
                         18,550
Wade Melton
 
                         50,000
 
                         18,550
Kat James - Advisor
 
                         50,000
 
                         18,550
Bruce Haglund - Legal Counsel
 
                         50,000
 
                         18,550
Laura Jacobs - Member Advisory Chair
 
                         51,400
 
                         19,069
Jeni Jones
 
                         64,440
 
                         23,907
Ryan Ratliff - Director of Legendary Member Services
 
                         65,000
 
                         24,115
Lauren Bailey - Executive Assistant
 
                         66,667
 
                         24,733
Melissa Kammersell
 
                         77,081
 
                         28,597
Andrew Smith
 
                         80,000
 
                         29,680
Chris Hatch
 
                         90,000
 
                         33,390
Jeff and Jeanette Pfeiffer Co-Directors CA Operations
 
                       100,000
 
                         37,100
Jeff Nilsson - Chief Financial Officer
 
                       100,000
 
                         37,100
Karl Sun - Lender
 
                       100,000
 
                         37,100
David Kaplan - Consultant
 
                       100,000
 
                         37,100
Dusty Eskelson
 
                       100,000
 
                         37,100
Sheldon Traube - Consultant*
 
                       120,000
 
                         44,520
Pete Anderson - Creative Director
 
                       150,000
 
                         55,650
Sariah Smith
 
                       200,000
 
                         74,200
Daris Rice - Director of Institutional Sales
 
                       200,000
 
                         74,200
Mitch Huhem - Advisor
 
                       200,000
 
                         74,200
Sariah Smith
 
                       250,000
 
                         92,750
Ryan Ratliff - Director of Legendary Member Services
 
                       330,000
 
                       122,430
Hunter Smith
 
                       400,000
 
                       148,400
Dillon Smith
 
                       400,000
 
                       148,400



 
28

--------------------------------------------------------------------------------

 
 
Schedule B (Continued)



Midtown Partners - Advisor
 
                       400,000
 
                       148,400
Troy Fullmer - Director of Field Operations
 
                       450,000
 
                       166,950
Russ Karlen - Advisor
 
                       500,000
 
                       185,500
Jeff and Jeanette Pfeiffer Co-Directors CA Operations
 
                       900,000
 
                       333,900
Jeff Nilsson - Chief Financial Officer
 
                       900,000
 
                       333,900
Rod Smith
 
                    1,250,000
 
                       463,750
Pete Anderson - Creative Director
 
                    1,350,000
 
                       500,850
Employee/Key Hire (Reserved)
 
                    1,950,000
 
                       723,450
Totals
 
11,602,621
 
4,304,572

 

 

 

 

 

 
29

--------------------------------------------------------------------------------

 

Schedule C



GPDB Warrantholders
 

GPDB Warrants

 

Acquisition Warrants

Donald Newman
 
                           9,259
 
                           3,435
Mitchell Fleisher
 
                         23,148
 
                           8,588
Tom Smith
 
                         23,148
 
                           8,588
Mark Hanson
 
                         23,148
 
                           8,588
David Kaplan
 
                         27,778
 
                         10,306
Jay Eisen
 
                         46,296
 
                         17,176
Joyce Smith
 
                         46,296
 
                         17,176
Bill Roberts
 
                       185,184
 
                         68,703
Totals
 
384,257
 
                       142,560

 
 

 

 

 

30

--------------------------------------------------------------------------------

 